Citation Nr: 1302700	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-L4 and L4-L5, bulging discs and degenerative joint disease (DJD). 

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected compression fracture of T-12 vertebra, lumbar myositis, L3-L4 and L4-L5, bulging discs and DJD, and peptic ulcer disease (PUD), or hiatal hernia. 

3.  Entitlement to service connection for radiculopathy of the right and left lower extremities, to include as secondary to service-connected compression fracture of T- 12 vertebra, lumbar myositis, L3-L4 and L4-L5, bulging discs and DJD. 

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1988, with active duty for training (ACDUTRA) from October 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2006, the RO denied claims for service connection for "a neck condition," irritable bowel syndrome, and radiculopathy of the right and left lower extremities.  In November 2008, the RO denied a claim for TDIU.  In November 2010, the Board remanded the claims for additional development.  

In April 2009, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for an anxiety disorder as secondary to service-connected disability, and denied a claim for service connection for a "neuropsychiatric condition (claimed as adjustment disorder/major depression)."  The Veteran, through his representative, filed a statement in June 2009 asking that the claim be reviewed/reconsidered based on the submission of new and material evidence.  Subsequent statements received in August and December 2009 refer to the Veteran as having a pending claim for service connection for a psychiatric disorder, which was argued to be inextricably intertwined with the claim for TDIU.  A rating decision was issued in July 2010 that reconsidered the service connection based on the newly submitted evidence.  38 C.F.R. § 3.3156 (b) (2012).  

The Veteran did not file a substantive appeal or submit new and material evidence to that claim.  As such, the claim for service connection for an acquired psychiatric is not appeal.  Neither the Veteran nor his representative have argued the contrary.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's neck disorder was caused by his service, or that it was caused or aggravated by a service-connected disability.   

2.  The evidence of record does not demonstrate that the Veteran's irritable bowel syndrome was caused by his service, or that it was caused or aggravated by a service-connected disability.   

3.  The evidence of record does not demonstrate that the Veteran has radiculopathy of the right or left lower extremity.   

4.  The Veteran's service-connected disabilities are: compression fracture, T-12, degenerative disc disease, degenerative joint disease, lumbar spine, bulging discs, L3-L4, L4-L5, lumbar myositis, evaluated as 50 percent disabling,  peptic ulcer disease, hiatal hernia, with gastroesophageal reflux, evaluated as 40 percent disabling, and erectile dysfunction, evaluated as noncompensable (0 percent disabling); his combined evaluation is 70 percent.

5.  The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment. 




CONCLUSIONS OF LAW

1.  A neck disorder, irritable bowel syndrome, and radiculopathy of the right and left lower extremities, were not caused by the Veteran's service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a neck disorder, irritable bowel syndrome, and radiculopathy of the right and left lower extremities, with all claims to include as secondary to service-connected disability.  

The Board first notes that in July 2012, a number of documents which have been translated from Spanish into English were associated with the claims files.  This evidence has not been reviewed by the RO, however, a prospective waiver of RO review, dated in June 2012, is of record.  See 38 C.F.R. § 20.1304 (2012). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2012).  Under 38 U.S.C.A. § 101(22) (a) and (c)  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  Id.   

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2012).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In September 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's claim was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  



Service connection is currently in effect for "compression fracture, T-12, degenerative disc disease, degenerative joint disease, lumbar spine, bulging discs L3-L4, L4-L5, lumbar myositis," peptic ulcer disease, hiatal hernia with gastroesophageal reflux disease," and erectile dysfunction.

The Veteran's service treatment reports show that in March 1983, he was treated for complaints of right foot pain and low back pain after he fell from a rope on the confidence course.  The subsequently dated treatment reports associated with this injury, dated in 1983, only pertain to the right foot.  Beginning in 1985, he received treatment for gastrointestinal complaints, with impressions of peptic ulcer disease, rule out duodenal ulcer, and rule out cholecystitis.  In June 1986, he was hospitalized for 14 days, with diagnoses of antral gastritis, duodenitis, and fever of undetermined origin.  A February 1987 report notes complaints of back pain, with a possible old compression fracture at T-11.  The assessment was back pain.  Several reports, dated in 1987, note complaints of a throat mass, with assessments of possible gastroesophageal reflux.  A February 1988 report notes complaints of lower limb pain while running.  The provisional diagnosis was possible compartment syndrome.  

Reports associated with ACDUTRA include an entrance examination report, dated in October 1988, which shows that his neck, spine, lower extremities, abdomen, and neurological system, were clinically evaluated as normal.  In December 1988 the Veteran injured his back while lifting a tool box.  See DA Form 2173, dated in December 1988.  A physical evaluation board (PEB) report notes that the Veteran had posttraumatic arthritis of the lumbar spine secondary to an old compression fracture T-12, that EPTS (existed prior to service) and which was aggravated by a December 1988 injury.  It was determined that the Veteran was unfit for duty due to his back condition.  A December 1988 report shows that the Veteran denied having radiating pain in his legs.  A January 1989 report notes that there were no neurological deficits.  In January 1989, he was hospitalized for two days in association with a medical evaluation board.  The diagnoses were old compression fracture thorax 11 with degenerative disease at T11-T12, and mechanical low back pain secondary to the compression fracture.  

The record contains several service treatment reports that are dated after ACDUTRA.  A medical evaluation board (MEB) examination report, dated in May 1990, shows that the Veteran was noted to have chronic back pain.  An associated "report of medical history" shows that the Veteran indicated that he had a history of recurrent back pain, frequent indigestion, and "stomach, liver or intestinal trouble," and that he did not have a history of "arthritis, rheumatism, or bursitis."  A June 1990 report from Ft. Gordon hospital notes that the Veteran complained of symptoms that included numbness on the left side of the lateral knee.  The diagnosis was flexion/distraction injury of T-12 with chronic back pain.  

As for the post-service/non-service medical evidence, it consists of VA and non-VA reports, dated between July 1989 and 2012.  

VA progress notes show that the Veteran received a number of treatments for back pain, to include physical therapy, between July 1989 and 1992.  These reports are somewhat difficult to read in parts, but they appear to note that the Veteran's physical therapy included cervical traction.  They note some complaints of neck pain.  A March 1990 VA X-ray report for the thoracic and cervical spines notes that C-7 was not seen in the film, but that the frontal projection showed no significant abnormality.  Complaints of neck pain resumed in 1994.  Beginning in August 1998, these reports note complaints of abdominal pain, and diagnoses of IBS.  A March 1999 X-ray report for the cervical spine contains an impression of "normal cervical spine."  A February 2004 report notes that there were no radicular signs.  A December 2004 magnetic resonance imaging (MRI) study for the cervical spine notes posterior disc bulge with degenerative joint disease at C5-C6 facets and narrowing of both neural foramina, and left paracentral disc protrusion at C6-C7.  A June 2005 gastrointestinal study notes diverticulosis.  An August 2007 report notes that a NCT/EMG (nerve conduction/electromyogram) was to be requested to confirm the presence of meralgia vs. rule out lumbar radiculopathy.  A November 2007 EMG contains diagnoses noting findings suggestive of a moderate mixed, axonal and demeyelinating sensory motor peripheral neuropathy, and bilateral chronic L5 radiculitis.  Overall, between 2003 and 2007, there are multiple findings that there was no gross motor or sensory deficit.  

A July 1989 VA examination report for the spine is difficult to read in parts, but notes that the Veteran had a normal neurological examination, and that there were no radicular signs.  

A December 1989 VA examination report for the spine notes that the neurological examination was within normal limits, and that there were no radicular signs.  

A February 1996 VA stomach examination report contains a diagnosis of duodenal ulcer.  

A February 1996 VA stomach examination report shows that the Veteran complained of symptoms that included numbness of the left second and third toes, and stabbing low back pain that radiated to the neck, rib cage, and left leg.  The diagnoses of residuals T-12 compression fracture, lumbar paravertebral myositis with degenerative joint disease, and clinical right L-4 lumbar radiculopathy.  

A January 1999 VA spine examination report shows that the Veteran complained of symptoms that included severe low back pain with radiation to the abdomen, left leg, and buttock, with occasional numbness of the left first and fourth toes.  The diagnoses noted a compression fracture at T-12, lumbar paravertebral myositis, and degenerative joint disease, and bulging discs at L3-L4 and L4-L5.  

A December 2004 VA spine examination report shows that the Veteran complained of symptoms that included severe low back pain that "sometimes" radiated to the left lower extremity.  There was no relevant diagnosis.  

A December 2004 VA stomach examination report shows that the diagnoses were duodenal ulcer disease, without evidence of active ulcer, and hiatal hernia with gastroesophageal reflux disease.  

A May 2005 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of cervical spine pain since 1983, and that he asserted that his cervical spine pain was related to his (service-connected) lumbar spine disability.  The diagnoses were cervical myositis, bulging disc in multi-levels of the cervical area, and cervical spondylosis.  The examiner concluded:

Cervical conditions and carpal tunnel syndrome (seen in physical examination) are not caused by or related to lumbosacral conditions.  These are two distinct areas with different innervations and biomechanics not related to each other in terms of pathophysiology or clinical manifestations.  

A February 2006 VA peripheral nerves examination report shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran's lower extremities had not been examined electrodiagnostically.  The Veteran reported having symptoms that included constant numbness in his left toes, intermittent numbness in his right toes, and left leg pain.  The examiner noted that the reported symptoms suggested either neuropathy or radiculopathy, and that they needed to be verified by electrodiagnostic examination.  The sensory examination showed a loss of sensation to pinprick in the lower extremities, without radicular or dermatomal pattern.  Touch, vibratory perception, and position sense were well-preserved.  There was no paralysis, neuritis, neuralgia, wasting, or atrophy.  

The examiner stated that the Veteran's right cervical radiculopathy was unrelated to his service-connected spine condition.  He explained that cervical and lumbar radiculopathies are separated distantly and anatomically, for which reason there is no pathophysiological interconnection.  He stated that there is no clinical or electrodiagnostic evidence of radiculopathy in the lower extremities at present, and that right peroneal neuropathy by electrodiagnosis is unrelated to his service-connected spine condition.  He explained that the neuropathy is a distant anatomically separated entity out from the spinal structures and with different, unrelated pathophysiological mechanisms.  

A February 2006 VA intestines examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's medical history was noted to include peptic ulcer disease, hiatal hernia with GERD, colon diverticulosis, hypertension, dyslipidemia, depression, chronic low back pain secondary to discogenic disease, carpal tunnel syndrome, cervicalgia, obesity, and degenerative joint disease.  The Veteran reported a history of diarrhea, alternating with constipation "since several years ago."  The diagnosis was irritable bowel syndrome.  The examiner stated:

Medical literature was reviewed regarding etiology of irritable bowel syndrome.  There is no etiological relationship between irritable bowel syndrome and Veteran's claimed service-connected conditions (musculoskeletal, hiatal hernia, nor peptic ulcer disease).  

The examiner concluded, "So, [the] Veteran's irritable bowel syndrome is not caused by nor the result of his service-connected claims condition."

A September 2006 VA examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of abdominal pain, heartburn, and intermittent periods of constipation and diarrhea.  The diagnoses were peptic ulcer disease, with no active disease found at present, hiatal hernia, and GERD.  

A September 2006 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included falls due to "giving way" of the left leg.  On examination, sensation was decreased to pinprick and light touch in the bilateral lower extremities.  There was no atrophy; strength was 4/5 L1-S1 myotomes bilaterally.  There was no relevant diagnosis.  

A report from the Social Security Administration (SSA), dated in August 2006, states inter alia that the Veteran's thoracic fracture had healed without complications and at present does not impose physical limitation on him, and states that his claim for disability benefits was denied.  A decision of the SSA, dated in March 2008, shows that the Veteran was determined to have been disabled as of January 2004, with a primary diagnosis of affective/mood disorder.  

A report from B.A.A., dated in November 2007, notes diagnoses that include mixed sensory motor peripheral neuropathy.  

A July 2011 VA intestine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of a history of IBS since 1985.  The diagnosis was sigmoid diverticulosis.  The examiner stated that the Veteran had not been prepared for a barium enema examination on schedule in August 2011, that the examination had not been performed, and that an etiological opinion could therefore not be provided.  

A July 2011 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of a history of low back pain that radiated to his left leg to the knee area, and cervical pain since 1983.  On sensory examination, all tests were normal, bilaterally, and it was noted that no nerve in the lower extremities was affected, bilaterally.  Strength was 5/5 in the lower extremities.  The diagnoses included posterior disc bulge with degenerative changes of uncovertebral joints at C5-C6, resulting in mild compromise of both neural foramina and left paracentral disc protrusion at C6-C7 which indents the ventral dural sac, and bilateral lower extremity radiculopathy of the lower extremities, which were secondary to lumbar disc bulges.  

The examiner essentially concluded that the Veteran's service-connected lumbar spine disability more likely than not caused radiculopathy of the lower extremities.  He explained that a radiculopathy is a pathologic process affecting the nerve root.  The causes of radiculopathy can be divided into compressive and noncompressive etiologies.  The majority of radiculopathies arise from nerve root compression.  The two predominant mechanisms of compressive cervical or lumbar radiculopathy are cervical or lumbar spondylosis and disc herniation.  



With regard to the cervical spine, the examiner concluded:

It is my opinion that the Veteran's compression fracture of T-12 vertebrae, lumbar myositis, L3-L4 and L4-L5 bulging discs and degenerative joint disease is not caused by chronic residuals related thereto, caused or aggravated a cervical spine disorder.  

The examiner explained that the cervical spine and lumbar spine conditions are different disease entities with different pathophysiological process not related to each other, also anatomically they are placed on different parts of the spine.  The cervical spine condition is more likely than not due to the natural process of aging.  

With regard to the possibility of service connection on a direct basis, the examiner stated:

It is my opinion that the Veteran's current cervical spine disorder is not caused by or the result of or etiologically  related to military service or any event that occurred therein.  

The examiner explained that service medical records, the line of duty form (DA Form 2173), dated in March 1989, and medical evaluation board and the first C&P (compensation and pension) examination were all silent towards a cervical spine disorder, and that the Veteran did not complain of a cervical spine disorder up to several years after discharge from service, pointing out that the alleged cervical spine condition is unrelated to service and occurred several years after service.  

With regard to the claim for IBS, in April 2012, VA Appeals Management Center (AMC) requested a supplemental opinion.  The AMC noted that the July 2011 VA intestine examiner had not provided an opinion as to aggravation, stating that the Veteran had not completed a barium enema examination.  The AMC requested that the Veteran be afforded a barium enema examination, and that the examiner then provide the requested opinion.  

In a supplemental opinion, dated in May 2012, the VA physician who performed the Veteran's July 2011 intestine examination stated that the Veteran's claims file had been reviewed.  The examiner indicated that the claimed condition (IBS) is less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that there was no evidence in the medical literature that thoracic spine disability, peptic ulcer disease, and/or a hiatal hernia, or any chronic residuals or use of medications are related to, caused or aggravated the condition of irritable bowel syndrome.  The examiner stated that triggers that can affect people for irritable bowel syndrome are some foods, stress, and hormones.  

In May 2012, the AMC requested a supplemental opinion.  The AMC noted that the July 2011 VA intestine examiner had not provided an etiological opinion as to whether the Veteran's IBS was related to his service.  The AMC also requested that the Veteran be afforded an examination of his peripheral nerves in order to assess the severity of any radiculopathy of the lower extremities.  

In a supplemental opinion, dated in June 2012, the VA physician who performed the Veteran's July 2011 intestine examination stated that the Veteran's claims file had been reviewed.  The examiner stated, "Irritable bowel syndrome is not related to military service or any event [that] occurred therein."  The examiner explained that there was no evidence of irritable bowel syndrome symptoms, diagnosis or treatment while in military service.  

A VA EMG report, dated in June 2012, states that the Veteran refused to complete his needles examination, and that only the right peroneal and tibial anterior muscles were tested, without any pathologic wave.  The report states that the recruitment was not reliable due to poor effort.  The impression was "non-diagnostic test."

A VA examination report, dated in June 2012, shows that the Veteran complained of constant low back pain that radiated towards his left lower extremity, and numbness in his left fourth and fifth toes.  A sensory examination of the lower extremities was normal bilaterally.  Strength in the lower extremities was 5/5 bilaterally.  There was no muscle atrophy.  There was no radicular pain, or any other signs or symptoms due to radiculopathy.  The report notes that the Veteran had refused to complete his needles examination, and that just the right peroneal and tibial anterior muscles were tested without any pathological wave, and that the recruitment was not reliable due to poor effort, with an impression of "non-diagnostic test."  The examiner stated that there was no evidence of any neurological deficit (no objective finding on physical examination) to suggest lumbar radiculopathy.  The examiner further stated that there is no evidence of lumbar radiculopathy by today's physical examination.  

A.   Neck Disorder

The Board finds that the claim must be denied.  In 1987, during active duty the Veteran was treated for complaints of a throat mass, however, there was no indication of a cervical spine or neck disorder.  The assessments noted possible gastroesophageal reflux.  A chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Similarly, with regard to ACDUTRA, service treatment reports include an entrance examination report, dated in October 1988, which shows that his neck and spine were clinically evaluated as normal.  There is no other relevant treatment.  In other words, the evidence does not show that a disease or injury involving the neck or cervical spine was incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  

Following ACDUTRA, VA progress notes dated in 1989 show that the Veteran received a number of treatments for back pain, to include physical therapy with cervical traction.  These reports note some complaints of neck pain.  However, VA X-rays for the cervical spine, dated in March 1990, and March 1999, did not show a cervical spine disorder.  The earliest post-service medical evidence of a diagnosed neck or cervical spine disorder is found in a December 2004 MRI.  This is about 16 years after separation from active duty.  There is also no competent evidence showing that arthritis of the cervical spine was manifested to a compensable degree within one year of separation from active duty service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Further, as to the question of whether the Veteran has a neck disorder is related to his service, the only competent opinion of record is found in the July 2011 VA examination report, and this opinion weighs against the claim.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran's personal opinion that his neck disorder had its onset in service has been duly considered.  However, as will be discussed below, that opinion is not deemed credible.  

With regard to the claim based on secondary service connection, there is no competent evidence to show that a neck disorder was caused or aggravated by a service-connected disability.  Competent opinions on this question have been addressed in the VA examination reports dated in May 2005, February 2006, and July 2011, and these opinions weigh against the claim.  In particular, the July 2011 opinion, which was based on a review of the Veteran's claims file, it is accompanied by a sufficient explanation, and it is considered highly probative evidence against the claim.  Prejean; Neives- Rodriguez.  The Veteran's personal/lay opinion is again deemed to be inadequate.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

B.  Irritable Bowel Syndrome

The Board finds that the claim must be denied.  The Board first notes that service connection is currently in effect for peptic ulcer disease, hiatal hernia, and gastroesophageal reflux disease.  Beginning in 1985, during active duty, the Veteran received treatment for gastrointestinal complaints.  However, there was no indication of IBS.  The assessments noted peptic ulcer disease, rule out duodenal ulcer, and rule out cholecystitis, antral gastritis, and duodenitis.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

With regard to ACDUTRA, service treatment reports include an entrance examination report, dated in October 1988, which shows that his abdomen clinically evaluated as normal.  The evidence does not show that a disease or injury involving IBS was incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  

Following ACDUTRA, the earliest post-service medical evidence of IBS is found in August 1998 VA reports.  This is about 10 years after separation from active duty.  There is also no competent evidence to show that IBS is related to his service.  The only competent opinion of record is found in the June 2012 supplemental VA opinion, which is discussed in detail above, and this opinion weighs against the claim.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  Prejean; Neives- Rodriguez.  

With regard to the claim based on secondary service connection, there is no competent evidence to show that IBS was caused or aggravated by a service-connected disability.  The only competent opinions of record are found in the VA examination reports dated in February 2006, and May 2012, and these opinions weigh against the claim.  The May 2012 opinion, which was based on a review of the Veteran's claims file and which is accompanied by a sufficient explanation, is considered highly probative evidence against the claim.  Prejean; Neives- Rodriguez.  It also outweighs the Veteran's lay assertion that his IBS is related to a service connected disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

C.  Radiculopathy of the Right and Left Lower Extremities

The Board finds that the preponderance of the evidence shows that the Veteran does not have radiculopathy of the right and left lower extremities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

Briefly stated, and notwithstanding the finding that the preponderance of the evidence is against a finding of a current disability, the Board notes that there is no evidence of treatment, diagnoses, or complaints of radiculopathy during active duty service.  Further, with regard to ACDUTRA, an entrance examination report, dated in October 1988, shows that his neurological system was clinically evaluated as normal.  A December 1988 report shows that the Veteran denied having radiating pain in his legs.  A January 1989 report notes that there were no neurological deficits.  Therefore, radiculopathy of the lower extremities is not shown to have been was incurred or aggravated during active duty or in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.303(b).  

Following ACDUTRA, there were occasional complaints of such symptoms as radiation of pain into the lower extremities, or numbness in the lower extremities, and he received cervical traction, however, there was no diagnosis of radiculopathy during this treatment.  The February 2006 VA peripheral nerves examination report shows that the examiner noted that the Veteran's reported symptoms suggested either neuropathy or radiculopathy, but that this needed to be verified by electrodiagnostic examination.  The examiner stated that there was no clinical or electrodiagnostic evidence of radiculopathy in the lower extremities at present, and that right peroneal neuropathy by electrodiagnosis is unrelated to his service-connected spine condition.  He explained that the neuropathy is a distant anatomically-separated entity out from the spinal structures and with different unrelated pathophysiological mechanisms.  

The June 2012 VA examination report shows that sensory examination of the lower extremities was normal bilaterally.  Strength in the lower extremities was 5/5 bilaterally.  There was no muscle atrophy.  The examiner stated that there was no radicular pain, or any other signs or symptoms due to radiculopathy, and that there was no evidence of any neurological deficit to suggest lumbar radiculopathy.  The examiner concluded that there is no evidence of lumbar radiculopathy on current examination.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, to include the February 2006 VA examination report, it is the most recent opinion of record, and it is accompanied by a sufficient explanation.  Prejean; Neives- Rodriguez.  

Consideration has been to the July 2011 VA spine examination, which diagnosed the Veteran with bilateral lower extremity radiculopathy of the lower extremities, and which was stated to be secondary to lumbar disc bulges.  However, this opinion was not based on electrodiagnostic evidence, nor is it corroborated by the findings which show that upon sensory examination, all tests were normal, bilaterally, and two notations stating that no lower extremity nerve was affected (bilaterally).  When VA attempted to provide the Veteran with EMG testing in June 2012, he refused to complete the examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  The probative value of the July 2011 VA opinion is greatly reduced.  The probative value of opinion is further outweighed by the findings of the February 2006 and June 2012 examinations, which clearly determined that there is no evidence of lumbar radiculopathy.  This is not a situation where a disability was diagnosed during service and resolved during the pendency appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   Rather, as discussed, this is a situation where the preponderance of the evidence is against the findings that the Veteran has ever carried a diagnosis of lumbar radiculopathy or any other neurological disorder that could be linked to a service connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  As a final matter, the Board has considered the ill-defined findings of neuropathy.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the findings of neuropathy are at least five years old, neuropathy is not shown during service, and there is no competent evidence linking neuropathy to the Veteran's service, or a service-connected disability.  See February 2006 VA examination report.  



D.  Conclusion

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Although a lay person may be competent to report the etiology of a disability, the disabilities at issue are not the type of disorders which are susceptible to lay opinion concerning etiological cause.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a neck disorder, irritable bowel syndrome, and radiculopathy of the right and left lower extremities, were caused by service, or were caused or aggravated by a service-connected disability.  None of the claimed disorders are shown during active duty service, or ACDUTRA; radiculopathy of the lower extremities is not shown.  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board has determined that the Veteran is not a credible historian.  He asserts asserted that he has had cervical spine pain ever since his 1983 injury.  However, service treatment reports from both his active duty, and his subsequent period of ACDUTRA, are silent as to complaints, treatment, or diagnoses of a cervical spine disorder.  There are intermittent reports showing complaints of neck pain after service, but the earliest medical evidence of a diagnosed cervical spine condition is found in a 2004 MRI report, which is many years after service.  In addition, the June 2012 VA EMG report states that the Veteran refused to complete his needles examination, and that the recruitment was not reliable due to "poor effort."  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board further finds that the aforementioned VA opinions are highly probative evidence against the claims.  Furthermore, to the extent that laypersons are usually competent to report, as is the case here, symptoms of tingling, numbness, and gastrointestinal disturbance, the Veteran does not have the requisite medical knowledge and training necessary to provide competent evidence of a diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson generally is incapable of opining on matters requiring medical knowledge); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 

II.  TDIU

The Veteran asserts that he is entitled to TDIU, primarily due to pain associated with his service-connected lumbar spine disability.  

In December 2005, the Veteran filed his claim.  In April 2006, the RO denied the claim.  The Veteran has appealed. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § Part 4. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The Veteran's service-connected disabilities are: compression fracture, T-12, degenerative disc disease, degenerative joint disease, lumbar spine, bulging discs, L3-L4, L4-L5, lumbar myositis, evaluated as 50 percent disabling, peptic ulcer disease, hiatal hernia, with gastroesophageal reflux, evaluated as 40 percent disabling, and erectile dysfunction, evaluated as noncompensable (0 percent disabling).  His combined evaluation is 70 percent.  He thereby meets the schedular criteria of 38 C.F.R. § 4.16(a).

The previously discussed medical evidence is incorporate herein; the other medical evidence is summarized as follows: 

A VA "stomach, duodenum and peritoneal adhesions" examination report, dated in November 2008, shows that the examiner indicated that the Veteran's claims file was not available for review, but that his medical records had been reviewed.  The report shows that on examination, the Veteran weighed 275 pounds.  He gave his usual occupation as "law clerk - paralegal," but stated that he had been unemployed for two to five years due to physical and mental disability.  The diagnoses note gastroesophageal gastric disease, hiatal hernia, and peptic ulcer disease, all with no effects on usual daily activities.  The examiner stated that there was no difficulty in the ability to obtain and secure a financially gainful job in relation to his diagnoses.


A decision of the Social Security Administration (SSA), dated in August 2006, states inter alia that the Veteran's thoracic fracture had healed without complications and at present does not impose physical limitation on him, and states that his claim for disability benefits was denied.  An SSA decision, dated in March 2008, shows that the SSA determined that the Veteran was disabled as of January 2004, with a primary diagnosis of affective/mood disorder.  The SSA's reports show that the Veteran gave an employment history between 1988 and 2004, with work as an administrative assistant, claims clerk, examiner, legal assistant, penal guard, and service technician.  See also Veteran's claim (VA Form 21-8940) received in October 2008 (same).

A VA spine examination report, dated in November 2008, shows that the examiner indicated that the Veteran's claims file was not available for review, but that his medical records had been reviewed.  The Veteran reported that he had worked as a paralegal clerk for four years, has a bachelor's degree in sociology, and that he had attained a juris doctor degree.  The diagnosis was compression fracture, T-12, degenerative disc disease, degenerative joint disease, lumbar spine, bulging discs L3-4, L4-5, and lumbar myositis.  The effects on usual daily activities were "prevents" (chores, sports), "severe" (shopping, exercise, recreation, traveling, bathing, and dressing), "moderate" (toileting, grooming), and "none" (feeding).  The examiner concluded that, based solely on his service-connected thoracolumbar back condition, the Veteran will be restricted to a light duty administrative job with no pushing, pulling, lifting, or carrying objects more than five pounds repeatedly during an eight-hour working day, and that he cannot sit or stand straight for more than two hours without taking 15-minute breaks.  

A VA examination report, dated in June 2012, shows that the diagnosis was duodenal ulcer, with effects on daily activities listed as "moderate" (exercise, sports, feeding), "mild" (chores, shopping, recreation, traveling, and driving), and "none" (bathing, dressing, and toileting).  

A June 2012 VA general medical examination report, dated in June 2012, shows that the examiner indicated that the Veteran's claims file and CPRS (Computerized Patient Record System records) had been reviewed.  The examiner concluded that when the Veteran's genitourinary and gastrointestinal conditions were considered, that he "can still seek a job, at least in a sedentary position."  

A VA spine examination report, dated in June 2012, shows that the diagnosis was disc bulges at L3-L4 and L4-L5.  It was noted that he was unable to lift heavy objects more than ten pounds.  The examiner concluded that the Veteran was able to obtain a full-type sedentary job with light duty precautions in respect to his service-connected lumbar spine condition.  The examiner further noted that VA had attempted to provide the Veteran with EMG testing, but that he refused to complete the examination.  

The Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  All of the competent opinions of record, dated in 2008 and 2012, indicate that the Veteran is employable.  It is true that the Veteran appears to be limited to only sedentary employment.  However, given his level of education (a juris doctorate), and his work experience (a law clerk), attaining a job that is sedentary in nature is certainly within the Veteran's reach.  Indeed, the SSA's decision, which not binding on the Board, indicates that the Veteran was found to have been disabled due to a nonservice-connected condition, i.e., a psychiatric disorder.  The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16(a). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2005, January 2006, and August and October of 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded VA examinations, and etiological opinions have been obtained.  

In November 2010, the Board remanded these claims.  The Board directed that the Veteran be afforded VA  examinations for his cervical spine, and lower extremities, and a gastroenterology examination, to include etiological opinions which discussed the possibilities of both direct and secondary service connection.  In 2011 and 2012, the requested examinations and opinions were obtained.  When VA attempted to provide the Veteran with EMG testing in June 2012, he refused to complete the examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  Given the foregoing, the Board finds that there has been substantial compliance with its November 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for a neck disorder, irritable bowel syndrome, and radiculopathy of the right and left lower extremities, is denied.  

TDIU is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


